Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 12/16/21 has been entered. Claims 17-18 have been canceled.  Claims 1, 4-6, 11, and 14-16 have been amended.  Claims 1-16, and 19-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.
Regarding the objection of claim 11, Applicant has argued “claim 13 references ‘the program instructions’ rather than ‘the plurality of program instructions’” and therefore claim 11 provides correct antecedent for claim 13 (see Remarks filed 12/16/21, Page 5).  The Examiner does not find this argument persuasive.  Claim 13 recites “the program instructions” in line 1, however claim 11 does not introduce “program instructions” in such a way that they can later be referred to as the program instructions.  The introduction of “program instructions” in claim 11 would require “a” or the program instructions. 
Applicant has argued claims 1 and 11 are allowable as they have been amended to include the subject matter from claims 17 and 18 which had been indicated as allowable subject matter (see Remarks filed 12/16/21, Page 5).  The Examiner does not find this argument persuasive.  The subject matter of claim 18 required that “the program instructions are further configured for selecting the predicted relationship from a plurality of predicted relationships as a function of actual operating conditions”.  Amended claims 1 and 11 do not require program instructions be configured for selecting the predicted relationship.  Unnikrishnan et al. (U.S. 2018/0097463) discloses determining an expected engine core speed (124, predicted shaft speed - Para 31) based on an actual power demand (120, Dwatt measurement - Para 31 (a type of actual power demand as described in Para 31 - “Dwatt measurement 120, such as the instantaneous electrical power (e.g., in Watts) being provided by the generator 14” (power provided by generator 14 is demanded power as shown in Fig. 2 and described in Para 29))) from a predicted relationship between engine core speed and engine output power (122, shaft model - Para 31 (a type of predicted relationship between engine core speed and engine output power as described in Para 31 and as shown in Fig. 3))(see Fig. 3 - element 124 is shown determined by element 122 based on element 120 (as described in Para 31)).  Further, Unnikrishnan discloses the predicted relationship (122) corresponds to a set of operating conditions (see Fig. 3 at element 122 and Para 31).  Unnikrishnan inherently selects predicted relationship (122) from a plurality a plurality of predicted relationships as a function of actual operatinq conditions .
Claim Objections
Claim 11 is objected to because “program instructions” should be --a plurality of program instructions-- (claim 13 references the program instructions).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to include the limitations of claims 7-8, however claims 7-8 were not canceled and therefore do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unnikrishnan et al. (U.S. 2018/0097463).
Re claim 1:
Unnikrishnan discloses a method (Fig. 3) for operating a gas turbine engine (10, gas turbine system - Para 16), the method comprising: 
obtaining, at a control system (18, controller - Para 16; 20, gas turbine control system - Para 16; 22, shaft power predictor system - Para 16 (person having ordinary skill in the art would recognize elements 18, 20, and 22 collectively are a type of control measurement” and a type of core speed as shown in Fig. 1 (element 12 is shown as a type of core))) and an actual power demand (120, Dwatt measurement - Para 31 (a type of actual power demand as described in Para 31 - “Dwatt measurement 120, such as the instantaneous electrical power (e.g., in Watts) being provided by the generator 14” (power provided by generator 14 is demanded power as shown in Fig. 2 and described in Para 29))) for the gas turbine engine (10) during operation thereof (see Fig. 3 and Para 25); 
determining an expected engine core speed (124, predicted shaft speed - Para 31) based on the actual power demand (120) from a predicted relationship between engine core speed and engine output power (122, shaft model - Para 31 (a type of predicted relationship between engine core speed and engine output power as described in Para 31 and as shown in Fig. 3))(see Fig. 3 - element 124 is shown determined by element 122 based on element 120 (as described in Para 31)), the predicted relationship (122) corresponding to a set of operating conditions (see Fig. 3 at element 122 and Para 31), the predicted relationship selected from a plurality of predicted relationships as a function of actual operating conditions (see Figs. 1, 3 and Para 31 - “…The shaft model 122 may then be used to derive a predicted shaft speed 124. More specifically, the shaft model 122 may use Newton's law for rotating components to derive the predicted shaft speed 124 …The equations described may 
comparing the measured engine core speed (108) to the expected engine core speed (124)(see Fig. 1 at 128 and Para 32 - “The process 100 may then, at block 128, find a difference 130 between the speed prediction 124 and the speed measurement 108”); 
detecting a torque-related fault (130, difference between speed prediction 124 and speed measurement 108 - Para 32 (a type of torque-related fault as described in Paras 31 and 32 (shaft speeds are related to torque and the difference represents a fault from the predicted speed))) when the measured engine core speed (108) differs from the expected engine core speed (124) by more than a threshold (see Fig. 3 at element 128 and Para 32 (the difference referenced in Para 32 will only exist when 108 doesn’t equal 124 which is a type of threshold)); and 
accommodating the torque-related fault when detected (see Fig. 3 at 116 and Para 32 - “the correction factor 114 may then be applied to derive the corrected mechanical power prediction 118 , which may be used to more accurately control the gas turbine 12”).
Re claim 2:

Re claim 3:
Unnikrishnan discloses governing the gas turbine engine (10) using the actual power demand (120) to set fuel flow when the measured engine core speed (108) differs from the expected engine core speed (124) by less than the threshold (see Fig. 3 and Para 30 - “…increase in the power output level, before the techniques described herein, may have caused the controller 18 to maintain or decrease a fuel supplied to the combustor 24 , since the controller 18 detects that the power output level to the transmission system 64 grid is above the base power output level…” (a difference between elements 124 and 108 is being relied upon as a type of threshold, as described above, and therefore when they are equal is a type of being less than this threshold, and as shown in Fig. 3, when elements 124 and 108 are equal results in operation 
Re claim 4:
Unnikrishnan discloses wherein the threshold (see Fig. 3 at element 128 and Para 32 (the difference referenced in Para 32 will only exist when 108 doesn’t equal 124 which is a type of threshold)) defines a maximum limit and a minimum limit for the engine core speed (108)(see Fig. 3 at element 128 and Para 32 - a difference existing between element 108 and 124 is being relied upon as a type of threshold, and this threshold defines a type of maximum and minimum limit for element 108 because no difference (or when elements 108 and 124 are equal) represents a type of minimum and maximum amount before correction factor 114 is applied per Para 32).
Re claim 5:
Unnikrishnan discloses a limiting of the engine core speed (108) to the maximum limit and the minimum limit (see Fig. 3 and Para 32 (Para 32 describes correction factor 114 only being applied when a difference 130 exists between elements 108 and 124 which is a type of limiting element 108 because when no difference exists, no correction factor will be applied and therefore no correction will be applied and element 108 will be maintained/limited)).
Re claim 6:
Unnikrishnan discloses disabling the limiting of the engine core speed (108) to the maximum limit and the minimum limit when the torque-related fault (130) is detected (see Fig. 3 and Para 32 (Para 32 describes correction factor 114 only being applied when a difference 130 exists between elements 108 and 124 which is a type of limiting is applied when difference 130 exists/is detected)).
Re claim 7:
Unnikrishnan discloses wherein the predicted relationship (122) corresponds to a set of operating conditions (see Fig. 3 at element 122 and Para 31).
Re claim 8:
Unnikrishnan discloses selecting the predicted relationship (122) from a plurality of predicted relationships as a function of actual operating conditions (see Figs. 1, 3 and Para 31 - “…The shaft model 122 may then be used to derive a predicted shaft speed 124. More specifically, the shaft model 122 may use Newton's law for rotating components to derive the predicted shaft speed 124 …The equations described may then be used to derive the predicted shaft speed 124. For example, speed may be the integral of acceleration of the shaft 32.” (model 122 is inherently selected from a plurality of predicted relationships, and because model 122 is described using Newton’s law for rotating components, the inherent selection of model 122 must have been a function of actual operating conditions of the system (see Fig. 1 where rotating components are shown as a type of actual operating condition of system 10))).
Re claim 10:
Unnikrishnan discloses wherein the predicted relationship (122) accounts for one or more of a modeling inaccuracy, engine deterioration, installation losses, and transient acceleration of the shaft 32…” (a type of transient operation)).
Re claim 11:
Unnikrishnan discloses a system (18, controller - Para 16; 20, gas turbine control system - Para 16; 22, shaft power predictor system - Para 16 (person having ordinary skill in the art would recognize elements 18, 20, and 22 collectively are a type of system for operating gas turbine 10 as shown in Fig. 1 and as described in Para 25 (para 25 describes process 100 being performed by processors 50/54/56 of 18/20/22))) for operating a gas turbine engine (10, gas turbine system - Para 16), the system (18/20/22) comprising: 
a processing unit (50, 54, 56, processors - Para 22); and 
a non-transitory computer-readable medium (52, 58, 60, memories - Para 22) having stored thereon program instructions (100, process - Para 25 (a type of program instructions as described in Para 25)) executable by the processing unit (50/54/56)(Para 25 - “process 100 may be implemented as computer code or instructions executable by the processors 50, 54, and/or 56 and stored in the memories 52, 58, and/or 60”) for: 
obtaining a measured engine core speed (108, turbine speed - Para 26 (a type of measured speed as described in Para 32 - “speed measurement” and a type of core speed as shown in Fig. 1 (element 12 is shown as a type of core))) and an actual power demand (120, Dwatt measurement - Para 31 (a type of actual power demand as described in Para 31 - “Dwatt measurement 120, such as the instantaneous electrical power (e.g., in Watts) being provided by the generator 14” (power provided by generator 14 is demanded power as shown in 
determining an expected engine core speed (124, predicted shaft speed - Para 31) based on the actual power demand (120) from a predicted relationship between engine core speed and engine output power (122, shaft model - Para 31 (a type of predicted relationship between engine core speed and engine output power as described in Para 31 and as shown in Fig. 3))(see Fig. 3 - element 124 is shown determined by element 122 based on element 120 (as described in Para 31)), the predicted relationship (122) corresponding to a set of operating conditions (see Fig. 3 at element 122 and Para 31), the predicted relationship selected from a plurality of predicted relationships as a function of actual operating conditions (see Figs. 1, 3 and Para 31 - “…The shaft model 122 may then be used to derive a predicted shaft speed 124. More specifically, the shaft model 122 may use Newton's law for rotating components to derive the predicted shaft speed 124 …The equations described may then be used to derive the predicted shaft speed 124. For example, speed may be the integral of acceleration of the shaft 32.” (model 122 is inherently selected from a plurality of predicted relationships, and because model 122 is described using Newton’s law for rotating components, the inherent selection of model 122 must have been a function of actual operating conditions of the system (see Fig. 1 where rotating components are shown as a type of actual operating condition of system 10))); 
comparing the measured engine core speed (108) to the expected engine core speed (124)(see Fig. 1 at 128 and Para 32 - “The process 100 may then, at 
detecting a torque-related fault (130, difference between speed prediction 124 and speed measurement 108 - Para 32 (a type of torque-related fault as described in Paras 31 and 32 (shaft speeds are related to torque and the difference represents a fault from the predicted speed))) when the measured engine core speed (108) differs from the expected engine core speed (124) by more than a threshold (see Fig. 3 at element 128 and Para 32 (the difference referenced in Para 32 will only exist when 108 doesn’t equal 124 which is a type of threshold)); and 
accommodating the torque-related fault when detected (see Fig. 3 at 116 and Para 32 - “the correction factor 114 may then be applied to derive the corrected mechanical power prediction 118 , which may be used to more accurately control the gas turbine 12”).
Re claim 12:
Unnikrishnan discloses wherein accommodating the torque-related fault comprises governing the gas turbine engine (10) using the expected engine core speed (124) to set fuel flow (see Fig. 3 at 116, Paras 29-30, and 32 - “The corrected mechanical power prediction 118 may be applied, for example by the controller 18, to more accurately control the gas turbine system 12… By providing a more accurate, corrected mechanical power prediction 118, the controller 18 may improve the adjustment of the fuel supplied to the combustor 24…a difference 130 between the speed prediction 124 and the speed measurement… to derive the correction factor 
Re claim 13:
Unnikrishnan discloses wherein the program instruction (100) are further configured for governing the gas turbine engine (10) using the actual power demand (120) to set fuel flow when the measured engine core speed (108) differs from the expected engine core speed (124) by less than the threshold (see Fig. 3 and Para 30 - “…increase in the power output level, before the techniques described herein, may have caused the controller 18 to maintain or decrease a fuel supplied to the combustor 24 , since the controller 18 detects that the power output level to the transmission system 64 grid is above the base power output level…” (a difference between elements 124 and 108 is being relied upon as a type of threshold, as described above, and therefore when they are equal is a type of being less than this threshold, and as shown in Fig. 3, when elements 124 and 108 are equal results in operation described in Para 30 “before the techniques described herein” taking place (no correction factor applied))).
Re claim 14:
Unnikrishnan discloses wherein the threshold (see Fig. 3 at element 128 and Para 32 (the difference referenced in Para 32 will only exist when 108 doesn’t equal 124 which is a type of threshold)) defines a maximum limit and a minimum limit for the engine core speed (108)(see Fig. 3 at element 128 and Para 32 - a difference existing between element 108 and 124 is being relied upon as a type of threshold, and this threshold defines a type of maximum and minimum limit for element 108 because no 
Re claim 15:
Unnikrishnan discloses wherein the program instructions (100) are further configured for a limiting of the engine core speed (108) to the maximum limit and the minimum limit (see Fig. 3 and Para 32 (Para 32 describes correction factor 114 only being applied when a difference 130 exists between elements 108 and 124 which is a type of limiting element 108 because when no difference exists, no correction factor will be applied and therefore no correction will be applied and element 108 will be maintained/limited)).
Re claim 16:
Unnikrishnan discloses wherein the program instructions (100) are further configured for disabling the limiting of the engine core speed (108) to the maximum limit and the minimum limit when the torque-related fault (130) is detected (see Fig. 3 and Para 32 (Para 32 describes correction factor 114 only being applied when a difference 130 exists between elements 108 and 124 which is a type of limiting element 108 because when no difference exists, no correction factor will be applied and therefore no correction will be applied and element 108 will be maintained/limited, however this type of limiting is disabled as the correction factor 114 is applied when difference 130 exists/is detected)).
Re claim 20:
Unnikrishnan discloses wherein the predicted relationship (122) accounts for one or more of a modeling inaccuracy, engine deterioration, installation losses, and transient acceleration of the shaft 32…” (a type of transient operation)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan et al. (U.S. 2018/0097463), as applied to claims 1 and 11 above, in view of Moulton et al. (U.S. 5,551,227).
Re claims 9 and 19:
Unnikrishnan discloses the method of claim 1 and the system of claim 11, as described above.
Unnikrishnan fails to disclose wherein the predicted relationship represents an average of a plurality of engines.
Moulton teaches wherein a predicted relationship (Claim 1, “a model for performance of said engine” (a model is a type of predicted relationship)) represents an average of a plurality of engine (Claim 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the predicted relationship of Unnikrishnan after the predicted relationship of Moulton (thereby representing an average of a plurality of engines in predicted relationship of Unnikrishnan as done in Moulton) for the advantage basing the predicted relationship on more data which would make the predicted relationship more accurate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/22